Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election Responses
The Election filed 04/18/2022, in response to the Office Action of 02/18/2022, is acknowledged and has been entered. Applicants elected without traverse Group I (claims 1-3, 13-14, 16, 18, 21, 23, 25, 27-28, and 33-35). Applicant elected species of SEQ ID NO: 46 as the Shiga toxin sequence. Claims 1-3, 13-14, 16, 18, 21, 23, 25, 27-28, and 30-35 are pending. Claims 30-32 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 1-3, 13-14, 16, 18, 21, 23, 25, 27-28, and 33-35 are currently under prosecution. 
Claim Objections
Claims 16, 27, 34 and 35 are free of the art but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-3, 13, 14, 18, 23, 25, 28, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-34, 41-45, and 46-48, of copending Application No. 16/751,107, in view of Poma et al (US20180258143A1). 
The copending application claims a CD38-binding domain comprising a heavy variable domain (VH) and a light chain variable domain (VL), wherein the following sequences match 100% of the instantly claimed sequences. (see table below). The copending application further claims a there is a linker between the VH and VL of the CD38 binding domain. However, the co-pending application claims that the anti-CD38 binding domain is not fused to a Shiga toxin A subunit effector polypeptide. 
Instant Application: 16/751,144
Co-pending Application: 16/751,107
SEQ ID NO: 31
SEQ ID NOs: 6, 5, 25, 42
SEQ ID NO: 32
SEQ ID NOs: 7
SEQ ID NO: 33
SEQ ID NOs: 8, 5, 25, 42, 43
SEQ ID NO: 34
SEQ ID NOs: 2 
SEQ ID NO: 35
SEQ ID NOs: 3
SEQ ID NO: 36
SEQ ID NOs: 1, 4, 42, 43
SEQ ID NO: 79
SEQ ID NOs: 43
SEQ ID NO: 43
SEQ ID NOs: 25, 43
SEQ ID NO: 44
SEQ ID NOs: 1, 42, 43


Poma teaches a CD38-binding fusion protein that comprises: a) a Shiga toxin A subunit effector polypeptide, and a CD38 binding protein, wherein the binding protein is an antibody comprising VH and VL domains. Poma teaches that the CD38-binding fusion protein comprises a first linker between the Shiga toxin A subunit effector polypeptide and the CD38-binding protein, wherein the linker is a proteinaceous linker. Poma further teaches that the CD38-binding fusion protein comprises a second linker between the VH and the VL. Poma teaches that the Shiga Toxin subunit effector polypeptide comprises the sequence of SEQ ID NO: 13, which matches the instantly claimed SEQ ID NO: 46. (see sequence alignment below) 
[Claim 1, 0422, 0418, 0434, 0447, 0477, 0539-0545] 
	It would have been prima facie obvious to one of the ordinary skill of the art at the time of the invention was filed to utilizein the CD38-binding/Shiga Toxin A effector polypeptide fusion protein of Poma. One would have been motivated to and have a reasonable expectation of success because: 1) Poma explicitly teaches and suggests fusing CD38 antibodies comprising VH and VL domains to Shiga toxin A subunit effector polypeptide for targeting Shiga toxin A subunit effector polypeptide delivery; and 2) the copending application claims an anti-CD38 binding domain that comprises a VH and VL domains with linkers comprising instant SEQ ID NOs:31-36 that function to bind and target CD38. Given the disclosure of Poma, it would have been well within the level of the ordinary skilled artisan to utilize the known CD38 antibody sequence claimed by the copending application to construct the fusion CD38-binding/Shiga toxin A protein.
This is a provisional nonstatutory double patenting rejection.
RESULT 1
BDK27279
ID   BDK27279 standard; protein; 251 AA.
XX
AC   BDK27279;
XX
DT   26-JAN-2017  (first entry)
XX
DE   S. dysenteriae Shiga toxin effector protein mutant SLT-1A-combo7, SEQ:13.
XX
KW   SLT-1A; Shiga toxin 1 subunit A; amyloidosis; ankylosing spondylitis;
KW   antiallergic; antianemic; antiarthritic; antiasthmatic; antidiabetic;
KW   antiinflammatory; antimicrobial-gen.; antipsoriatic; arteritis; asthma;
KW   bone tumor; breast tumor; cancer; cardiant; central nervous system tumor;
KW   crohns disease; cytostatic; dermatological; diabetes mellitus;
KW   diagnostic test; endocrine-gen.; gastrointestinal tumor;
KW   gastrointestinal-gen.; graft versus host disease; gynecological;
KW   hashimotos disease; head and neck tumor; hematological neoplasm;
KW   hematological-gen.; hemolytic uremic syndrome; hepatotropic;
KW   immune disorder; immunomodulator; immunosuppressive; infectious disease;
KW   infectious mononucleosis; liver tumor; lung tumor; lupus erythematosus;
KW   metabolic-gen.; multiple sclerosis; musculoskeletal-gen.; mutein;
KW   nephrotropic; neuroprotective; ophthalmological; oral-dental-gen.;
KW   osteopathic; peripheral nervous system disease; pleural disease;
KW   prostate tumor; protein therapy; psoriasis; psoriatic arthritis;
KW   renal tumor; respiratory-gen.; rheumatoid arthritis; sarcoma;
KW   scleroderma; septic shock; sjoegrens syndrome; skin cancer; therapeutic;
KW   transplant rejection; ulcerative colitis; urinary tract disease;
KW   uropathic; uterus tumor; vasculitis; vasotropic; virucide.
XX
OS   Shigella dysenteriae.
OS   Synthetic.
XX
CC PN   WO2016196344-A1.
XX
CC PD   08-DEC-2016.
XX
CC PF   27-MAY-2016; 2016WO-US034778.
XX
PR   30-MAY-2015; 2015US-0168758P.
PR   30-MAY-2015; 2015US-0168759P.
PR   30-MAY-2015; 2015US-0168760P.
PR   30-MAY-2015; 2015US-0168761P.
PR   30-MAY-2015; 2015US-0168762P.
PR   30-MAY-2015; 2015US-0168763P.
XX
CC PA   (MOLE-) MOLECULAR TEMPLATES INC.
XX
CC PI   Poma E,  Willert E,  Robinson GL,  Rajagopalan S,  Brieschke B;
XX
DR   WPI; 2016-76529U/05.
XX
CC PT   New Shiga toxin effector polypeptide useful e.g. for treating e.g. 
CC PT   cancer, comprises embedded or inserted, heterologous, clustere of 
CC PT   differentiation(CD)8 T-cell epitope and disruption of endogenous, B-cell 
CC PT   or CD4 T-cell epitope region.
XX
CC PS   Claim 11; SEQ ID NO 13; 451pp; English.
XX
CC   The present invention relates to a novel de-immunized Shiga toxin 
CC   effector polypeptide useful for treating cancer in a subject. The 
CC   invention further claims: (1) a cell-targeting molecule comprising the 
CC   polypeptide; (2) a method for diagnosing and treating a disease in a 
CC   subject; (3) a polynucleotide encoding the Shiga toxin effector 
CC   polypeptide; (4) an expression vector comprising the polynucleotide; (5) 
CC   a host cell comprising the polynucleotide or vector; (6) a composition 
CC   comprising the Shiga toxin effector polypeptide; and (7) a kit comprising
CC   the composition and a pharmaceutical delivery device. The disease can be 
CC   cancer, immune disorder or microbial infection, chosen from bone cancer, 
CC   breast cancer, central/peripheral nervous system cancer, gastrointestinal
CC   cancer, germ cell cancer, glandular cancer, head-neck cancer, 
CC   hematological cancer, kidney-urinary tract cancer, liver cancer, 
CC   lung/pleura cancer, prostate cancer, sarcoma, skin cancer, uterine 
CC   cancer, amyloidosis, ankylosing spondylitis, asthma, Crohns disease, 
CC   diabetes, graft rejection, graft-versus-host disease, Hashimotos 
CC   thyroiditis, hemolytic uremic syndrome, HTV-related diseases, lupus 
CC   erythematosus, multiple sclerosis, polyarteritis, psoriasis, psoriatic 
CC   arthritis, rheumatoid arthritis, scleroderma, septic shock, Sjogren's 
CC   syndrome, ulcerative colitis, and vasculitis. The present sequence is a 
CC   Shigella dysenteriae Shiga toxin effector protein mutant SLT-1A-combo7, 
CC   which is useful in preparing a cell-targeting molecule for selectively 
CC   killing specific cells, and for treating diseases (e.g. cancer and 
CC   microbial infection).
XX
SQ   Sequence 251 AA;

  Query Match             100.0%;  Score 1255;  DB 23;  Length 251;
  Best Local Similarity   100.0%;  
  Matches  251;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60

Qy         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180

Qy        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240

Qy        241 NSHHHASAVAA 251
              |||||||||||
Db        241 NSHHHASAVAA 251

Conclusion
Conclusion: Claims 16, 27 and 34-35 are objected to. Claims 1-3, 13-14, 18, 23, 25, 28 and 33 are rejected.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642